DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 04/08/2021 has been entered.  Claims 2-3, 15 are cancelled.  Claims 16-18 are newly added.  Therefore, claims 1, 4-14, 16-18 remain pending in this application.  Applicant’s amendment to claims, specification and the drawings have overcome the drawing objections, the claim objections and the 35 USC § 112(b) rejections, as previously set forth in the Non-Final Office action mailed on 01/13/2021.  The amended specification and drawings have been entered.
 	
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orris et al.  US Pub 2018/0351388 (hereinafter Orris).
 	Regarding claim 17, Orris teaches a method for charging a signal generator by a motor vehicle, comprising: 
 	detecting, by a control unit of the motor vehicle, the signal generator when in proximity of a charging apparatus of the vehicle (¶ 0047; detecting a device on the applique), which charging apparatus is accessible from the outside of the motor vehicle (see fig. 2A and 2B); 
 	authorizing the signal generator by the control unit (¶ 0049; authenticating the device; only authorized devices can be charged); 
 	if the signal generator is authorized, outputting of a status signal to confirm a successful authorization of the signal generator by the control unit (¶ 0044, 0049; door applique 120 and/or wireless charger can include an LED or other display mechanism configured to blink or emit a steady signal [status signal] in response to a state of the wireless charger); and 
 	if the signal generator is authorized (¶ 0049; only authorized devices can be charged), charging the signal generator by using energy of an electrical system of the motor vehicle (¶ 0020, 0025, 0039).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4-10, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al.  US Pub 2018/0351388 (hereinafter Orris).
 	Regarding claim 1, Orris teaches a motor vehicle comprising: 
 	an electrically actuatable door closing mechanism (fig. 2A, element 200; a door); 
 	a signal receiver for receiving an access authorization code (¶ 0021-0022, 0031; the vehicle includes one or more sensors or systems configured to determine whether the remote unlocking device is approved based on reading the NFC tag, RFID tag, or other component); and 
 	at least one control unit for evaluating the received access authorization code (¶ 0031; to enable authentication, chipset 212 may include functionality for detecting one or more NFC tags, RFID tags, and/or other powered or unpowered authentication components), and for generating control signals for the door closing mechanism (¶ 0025; …transmit one or more signals to authenticate a remote unlocking device, and unlock the vehicle), 
 	wherein a charging apparatus is provided that is accessible from outside the motor vehicle (see fig. 2A and 2B) for electrically charging a signal generator (¶ 0018; the remote unlocking device); and 
 	the at least one control unit provides a control of an amount of energy that is transmitted to the signal generator in the context of the charging process by an electrical system of the motor vehicle (¶ 0015, 0039, 0046; enable a remote unlocking device with a drained battery to charge enough to power on and unlock a vehicle); 
 	wherein the charging apparatus is designed according to the functional principle of inductive charging (¶ 0019, 0030 and fig. 2b, element 214; with a charging coil).
 	However, Orris does not expressly disclose the charging apparatus includes one or more coils, arranged on an interior side of a window pane of the motor vehicle.   Changing the location of the one or more coils from the location shown by Orris to a location on the interior side of the window pane of the motor vehicle, does not show any criticality, is only considered to be an obvious modification of the Orris device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	Regarding claim 4, Orris teaches wherein authorization of the signal generator can be (interpret as “can be” or “cannot be”) performed by the at least one control unit (¶ 0015, 0020).
 	Regarding claim 5, Orris teaches wherein the at least one control unit allows to limit the amount of energy to be transmitted (¶ 0016, 0020, 0046).
 	Regarding claim 6, Orris teaches wherein a determination of the charge in the electrical system of the motor vehicle is performed with the assistance of the at least one control unit (¶ 0016; provide charging for a limited time to a device), and when a charge limit value is not met (when the battery is not fully charged), the charging process is not activated or the charging process is ended during an ongoing charging process (¶ 0020; the charging process can be ended when the time limit is met).
 	Regarding claim 7, Orris teaches wherein the at least one control unit is configured to output status information (¶ 0044; a state of the wireless charger).
 	Regarding claim 8, Orris teaches a method for charging a signal generator, wherein: 
 	the signal generator (fig. 2A and 2B, element 110) is electrically connected to a charging apparatus (fig. 2B, element 210; a charger) that is accessible from the outside and is located on a motor vehicle (¶ 0038 and see fig. 2B); and 
 	controlled by a control unit located in the motor vehicle, a charging process of the signal generator is performed by using energy in an electrical system of the motor vehicle (¶ 0020, 0025, 0039); 
 	wherein the charging apparatus is designed according to the functional principle of inductive charging (¶ 0019, 0030 and fig. 2b, element 214; with a charging coil).
In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	Regarding claim 9, Orris teaches wherein the control unit provides an authorization of the signal generator before the start of the charging process (¶ 0021).
  	Regarding claim 10, Orris teaches wherein a status signal is output by means of the control unit to confirm a successful authorization of the signal generator (¶ 0025).
	Regarding claim 12, Orris teaches wherein the transmitted amount of energy is controlled during the charging process by the control unit (¶ 0020).
	Regarding claim 13, Orris teaches wherein a signal to confirm the end of the charging process is output by the control unit (¶ 0052).
	Regarding claim 14, Orris teaches wherein the signal generator is electrically charged by the charging apparatus according to the principle of induction (¶ 0019, 0030 and fig. 2b, element 214; with a charging coil).
 	Regarding claim 16, Orris does not disclose wherein the one or more coils are arranged in the region of a black tint on a windshield of the motor vehicle. Changing the In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

 	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Yano (US Pub 2011/0202218).
 	Regarding claim 11, Orris does not teach wherein a test of the electrical system voltage of the motor vehicle is performed by the control unit.
 	Yano further discloses a motor vehicle further includes a battery monitor device configured to monitor/test a voltage of the battery, wherein the control device is communicable with the battery monitor device and configured to obtain voltage information on the battery in claim 1.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Orris to incorporate with the teaching of Yano by having the battery monitor device in the motor vehicle, because it would be advantageous to control the charging/discharging process according to the battery voltage information and further extend the service life of the vehicle battery.
 	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Inskeep et al. US Pub 2018/0342883 (hereinafter Inskeep).
Regarding claim 18, Orris does not disclose the method further comprising testing of an electrical system voltage of the electrical system of the motor vehicle by the control unit before charging the signal generator; and commencing charging the signal generator only when the electrical system voltage corresponds to or exceeds a predefined threshold value.
 	However, Inskeep further discloses a battery charger includes a microprocessor which is able to run a diagnostic of tool battery pack 1.  The diagnostic generally checks the health of battery pack 1 and can guide the user whether or not tool battery pack 1 has sufficient energy [exceeds a predetermined threshold value] to engage an external load 16 [a battery device] or whether recharging of tool battery pack 1 is necessary prior to commencing the charging sequence for charging external load 16 in ¶ 0025.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Orris to incorporate with the teaching of Inskeep by running diagnostic before commencing the charging sequence for charging external load, because it would be advantageous to prevent over-discharging the primary battery of the charger and further prolong the service life of the charger.

    PNG
    media_image1.png
    771
    1286
    media_image1.png
    Greyscale

Response to Arguments
 	Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.
 	On page 8 of the remarks, Applicant argues that “With respect to amended claims 1 and 8, Orris fails to teach or suggest at least the following limitation: 
the charging apparatus is designed according to the functional principle of inductive charging and comprises one or more coils, arranged on an interior side of a window pane of the motor vehicle. ”
 	However, the Examiner respectfully disagrees because although Orris does not expressly disclose the charging apparatus includes one or more coils, arranged on an interior side of a window pane of the motor vehicle.   Changing the location of the one or more coils from the location shown by Orris to a location on the interior side of the window pane of the motor vehicle, does not show any criticality, is only considered to be an obvious modification of the Orris device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	On page 8 of the remarks, Applicant argues that “Applicant submits that there appears to be no reason or suggestion to combine the teachings of Orris with Yano. The Examiner's reasoning, namely that it would be advantageous to control the charging/discharging process according to the battery voltage information appears to be gleaned from the teaching of the present application”
. 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        04/27/2021